UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1803


MARK DOWNEY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA, et al.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-01872-PX)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Downey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark Downey appeals the district court’s order denying relief on his civil complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Downey v. United States, No. 8:19-cv-01872-PX (D.

Md. July 8, 2019). We deny Downey’s motion for a nationwide public ruling to quash

federal and state sovereign immunity. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2